    Case 1:18-cr-00134-KAM Document 37 Filed 04/03/19 Page 1 of 4 PageID #: 130



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X

UNITED STATES OF AMERICA,
                                                          CRIMINAL PRETRIAL
                                                          SCHEDULING ORDER
              - against -

DONVILLE INNISS,                                          18-CR-134-1(KAM)

                    Defendant.

-----------------------------------------X
          The defendant in the above captioned criminal case
having interposed a plea of not guilty, the parties are directed:

     1. To APPEAR with counsel ready to SELECT A JURY and TO TRY
THE CASE and to have available witnesses and exhibits on
October 28, 2019 at 9:00 a.m. in Courtroom 6C South on the 6th
Floor, United States District Courthouse, 225 Cadman Plaza East,
Brooklyn, New York. 1

     2.   To SERVE AND FILE VIA ECF ALL GOVERNMENT AND DEFENSE
PRETRIAL MOTIONS, except motions that were previously scheduled
(whether or not they were served and filed), including, but not
limited to, FRE 404(b) motions and motions in limine, which are
capable of determination before the trial of the general issue, in
writing, according to the following schedule: motion papers are
due on or before June 7, 2019, opposition papers are due by June
28, 2019, and reply papers are due by July 5, 2019. Oral argument
for these motions will be scheduled at the request of the parties.
The parties shall also provide two courtesy copies of all motion
papers to chambers. 2

     3. No later than July 15, 2019, each party shall SERVE AND
FILE VIA ECF, or the parties shall jointly file via ECF, and
provide two courtesy copies to chambers of:

              (i)      a LIST OF EXHIBITS and NOTICES OF OBJECTIONS to
                       the authenticity of any documents; and a LIST OF
                       WITNESSES, including, with respect to any expert



1   All in-person hearings will occur at this location.
Case 1:18-cr-00134-KAM Document 37 Filed 04/03/19 Page 2 of 4 PageID #: 131



                   witness, a description of qualifications and a
                   summary of expected testimony;

          (ii)     a   LIST  OF   PERSONS,   including   ATTORNEYS;
                   CORPORATIONS;    INSTITUTIONS;    PLACES;    and
                   SCIENTIFIC, TECHNICAL, or COLLOQUIAL TERMS that
                   will be present or referred to by counsel or
                   witnesses during the trial, for the use of the
                   court in questioning prospective jurors and to
                   assist the court reporter in recording the
                   proceedings;

          (iii)    VOIR DIRE requests; and

          (iv)     PROPOSED VERDICT FORMS, SPECIAL VERDICT FORMS,
                   AND   PROPOSED  SPECIAL   INTERROGATORIES,  if
                   applicable;

     4. Also no later than July 15, 2019, the parties shall
jointly file via ECF, and provide two courtesy copies to
chambers of:

          (i)      REQUESTS TO CHARGE OR ANY OBJECTIONS to same;
                   and

          (ii)     ANY STIPULATIONS OF FACT.

     5.   Within one week of the July 15, 2019 service of the items
set forth in paragraph 3, the parties are to meet and confer to
discuss any objections thereto. Any remaining disputes relating to
the items in paragraph 3 must be filed in a joint status letter
explaining the parties’ positions by July 26, 2019 at 5:00 p.m.


     6.   To APPEAR with counsel who is to try the case at a FINAL
PRETRIAL CONFERENCE on October 23, 2019 at 10:00 a.m. in Courtroom
6C South on the 6th Floor, United States District Courthouse, 225
Cadman Plaza East, Brooklyn, New York. All matters required as
preliminary to the hearing of pretrial motions, including the
making of formal and informal requests for discovery and the giving
of notice of specified defenses or as to the use of specified
evidence, shall be made pursuant to the schedule described in
paragraph 2, so as to permit said motions to be decided by October
23, 2019.



                                    2
    Case 1:18-cr-00134-KAM Document 37 Filed 04/03/19 Page 3 of 4 PageID #: 132



        (a)   Before the pretrial conference, each party shall:

              (i)      PHYSICALLY MARK for identification (e.g., GX.
                       1ID, DX AID followed by the docket number) each
                       item of physical or documentary EVIDENCE which
                       the party intends to offer in evidence at trial,
                       including any learned treatises or publications
                       to be introduced pursuant to Federal Rule of
                       Evidence 803(18); 3

              (ii)     If TRANSCRIPTS are to be used either as
                       substantive evidence or aids to the jury, a
                       single copy shall be appropriately marked by all
                       parties to indicate (i) portions to be read, and
                       (ii) portions objected to; and

              (iii)    Make every effort to enter into STIPULATIONS OF
                       FACT,   including   stipulations   as   to   the
                       authenticity of all documents intended to be
                       offered in evidence at trial, and to give notice
                       as to all objections to authenticity so as to
                       permit the adversary to have available at trial
                       all necessary foundation witnesses.

        (b)   At the final pretrial conference on October 23, 2019 at
              10:00 a.m., each party shall bring two sets of all
              exhibits marked for identification, including any disc
              upon which the exhibits have been recorded in digital
              form, if the party intends to present the evidence at
              trial digitally, for inspection.

     6.   Counsel for the government is directed to attend the
final pretrial conference with material required to be produced at
trial pursuant to 18 U.S.C. § 3500, appropriately marked for
identification (e.g., GX 3500-1ID), and either make such material
available to defendant (along with two courtesy copies for

3 If any party wishes to present marked exhibits to the jury in digital form,
the parties are directed to meet with the Chief Deputy Clerk for Automation
Services and my case manager at least 20 days prior to the commencement of the
trial to review the available equipment in Courtroom 6C South for the
presentation of digital evidence and to determine what equipment the court can
provide and what equipment the parties must provide.        Counsel should be
accompanied by the audio-visual personnel who will be operating any equipment
that will be used at trial. By no later than October 18, 2019, the parties
shall file a confirmation in writing via ECF that this meeting has occurred and
shall include a general outline of the understandings reached.

                                        3
Case 1:18-cr-00134-KAM Document 37 Filed 04/03/19 Page 4 of 4 PageID #: 133



chambers) or put on the record the reasons for withholding the
material. The government may produce § 3500 materials in advance
of the final pretrial conference.

     7.   A defendant in a criminal case is required to appear at
all stages of the proceedings, including the return dates of
motions, hearings, pretrial conferences, and trial, unless excused
by the court with the consent of the government. Failure to comply
with this provision may result in revocation of bail.

     8.   If the defendant is not a citizen of the United States,
defense counsel shall, within 10 days of this order, advise
defendant of the provisions of Article 36(1)(b) of the Vienna
Convention on Consular Relations and shall certify to the court
and the government in writing filed via ECF that it has done so.
If defendant requests, counsel for the government is directed to
comply forthwith with its obligations under that convention and
submit, in writing, a statement certifying that it has done so.


SO ORDERED.

Dated:    April 3, 2019
          Brooklyn, New York


                                        ___________/s/_______________
                                        Hon. Kiyo A. Matsumoto
                                        United States District Judge




                                    4
